DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 2014/0041826).
In regard to claim 1, fig. 17-20 of Takeuchi teaches a cooling system of a vehicle, comprising:
a first refrigerant line (the line b/n engine 3 and radiator 62 via pump 61) configured to circulate a refrigerant between an engine  (EG/3) and a first radiator (62) (See fig. 17; ¶ 0206);
a second refrigerant line (coolant circuit 10) configured to circulate the refrigerant between a thermoelectric module (heat exchanger 14, could be Peltier see ¶ 0334) and a second radiator (24) for producing electric power from heat in an exhaust gas exhausted from the engine (See fig. 17; ¶ 0101, 304, 0347-0348);

a return line (See the annotated figure below) configured to connect a downstream side of the thermoelectric module (14) in the second refrigerant line (coolant circuit 10) and a downstream side of the engine (3) in the first refrigerant line (to return the refrigerant in the second refrigerant line via valve 64 to the first refrigerant line, See the annotated fig. 17 below).

    PNG
    media_image1.png
    453
    564
    media_image1.png
    Greyscale


In regard to claim 2, Takeuchi teaches the cooling system of the vehicle of claim 1, wherein the first refrigerant line includes: a main line (circuit 60) being a closed loop to connect the engine (3) to the first radiator [62] (See fig. 17, coolant circuit 60) (see fig. 17); and 
a bypass line configured to connect the upstream side to the downstream side of the first radiator (62) in the main line to bypass a refrigerant in the main line to a heater core (15) for heating the vehicle (See fig. 17; ¶ 0205, 0208), in this case, the bypass line is the line starting from upstream of radiator 62, through heat core 15 and back to the radiator via valve 64
wherein the return line (as shown above in the annotated figure) is configured to connect the downstream side of the thermoelectric module (14) in the second refrigerant line and an upstream side of the heater core (15) in the bypass line (See fig. 17)
In regard to claim 9, Takeuchi teaches the cooling system of the vehicle of claim 1, further comprising: a valve (64) configured to control whether to connect between the first and second refrigerant lines through the supply line (See ¶ 0212; fig. 18b, 19b and c); and a controller (13) configured to control the valve (64) based on a temperature of the refrigerant in the first refrigerant line (see at least fig. 17; ¶ 0210).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2014/0041826) in view of Ranalli et al. (US 2017/0259643).
In regard to claim 3, Takeuchi teaches the cooling system of the vehicle of claim 2, further comprising: a second pump (12) provided in the second refrigerant line (circuit 10) and configured to pressurize and transmit the refrigerant in the second refrigerant line (See fig. 17); 
a valve (64) provided in the supply line to control whether the supply line is opened or closed (See fig. 17; ¶ 0208-0209); and a controller (13) configured to control the valve (64) based on a temperature of the refrigerant in the first refrigerant line (see fig. 17; ¶ 0209-0210).
Takeuchi teaches the opening/closing operation of the valve 64 is controlled according to an output signal that is output from the controller 13, but does not explicitly teach the controller configured to control the second pump based on a temperature of the refrigerant in the first refrigerant line.
However, Ranalli teaches a thermal management system for a vehicle, wherein the system comprises a controller configured to control a pump based on sensed temperature of the refrigerant (See Ranalli, ¶ 0180, 0201, 0215). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the controller of Takeuchi by configuring the controller with the second pump, based on the teaching of Ranalli since it has been shown that combining prior art elements to yield predictable 
In regard to claim 4, Takeuchi teaches the cooling system of the vehicle of claim 3, further comprising: a first pump (61) provided in the main line (circuit 60) and configured to pressurize and transmit the refrigerant in the main line (See ¶ 0206; fig. 17-20).
In regard to claim 5, Takeuchi teaches the cooling system of the vehicle of claim 4, wherein the first pump (61) is provided at an upstream side of a connection point of the main line and the supply line, and wherein the second pump (12) is provided at an upstream side of a connection point of the second refrigerant line (10) and the supply line (See the annotated figure above).
In regard to claim 6-8, Takeuchi teaches the cooling system of the vehicle of claim 3, wherein the controller (13) controls the valve (64) to be opened (See Takeuchi ¶ 0209-0210; fig. 17), but does not teach the second pump to be operated or not to be operated when the temperature of the refrigerant passing through the engine is greater than the second reference temperature and the temperature of the refrigerant in the second refrigerant line is higher than the temperature of the refrigerant in the first refrigerant line.
However, Ranalli teaches a thermal management system for a vehicle, wherein the system comprises a controller configured to control a pump based on sensed temperature of the refrigerant, wherein the pump to be operated or not to be operated when the temperature of the refrigerant passing through the engine is greater than the second reference temperature and the temperature of the refrigerant in the second refrigerant line is higher than the temperature of the refrigerant in the first refrigerant line (See Ranalli ¶ 0189-0196), . Therefore, it would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763